         Case 2:20-mc-00064-JLS Document 20 Filed 11/16/20 Page 1 of 1




       AND NOW, this 16th day of November, 2020, upon review of the parties’ motions, it is

hereby ORDERED that Joint Motion for Withdrawal of Reference is DENIED, the two Motions

to Strike are DENIED, and therefore, the case is dismissed.



                                                   BY THE COURT:


                                                   /s/ Jeffrey L. Schmehl
                                                   Jeffrey L. Schmehl, J.
